Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “large fluctuations” in claim 1, 8, and 15 is a relative term which renders the claim indefinite. The term “large fluctuation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the metes and bounds of the term “large fluctuation” are unclear.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopwood (USP 7,775,297).
With respect to claim 1, Hopwood disclose an apparatus comprising: a system operable to control rate of penetration (ROP) by a drill bit of a drill string for drilling a wellbore in a formation (see figure 2), wherein the system comprises: a sensor (wherein ROP is measured and thus a sensor would be present) operable for generation of an ROP measurement (52) indicative of a measured ROP of the drill string that depends on formation hardness and drilling parameters (see column 1 lines 29-49, wherein ROP depends on geological composition of the formation being drilled and WOB); and a controller (50) comprising a processor and a memory storing computer program code (wherein based on the controller function it strongly suggests the controller has a processor and memory storing computer.  In the alternative, the prior art controller has a processor and a memory computer code.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the controller to have a processor and a memory storing computer program code to affect drill control), wherein the controller is operable to: receive the ROP measurement (52): determine an intermediate ROP setpoint (51) wherein the intermediate ROP is greater than the ROP measurement (see figure 6, 51 is greater than 52) and limited by one or more factors to reduce risk of drilling instability and/or large fluctuations in one or more of the drilling parameters (see column 5 lines 31-44, wherein ROP may be an estimated maximum for the formation the drill bit is expected to be drilling or a value selected based upon experience with similar formations in the same region and thus by selecting a maximum the risk of drilling instability would be reduced); determine an ROP command (55) based on the intermediate ROP setpoint; and transmit the ROP command to a drawworks (23), wherein the ROP command is indicative of an intended ROP for drilling the wellbore at an ROP greater than the measured ROP (see figure 6).  Hopwood is silent as to whether the ROP setpoint is based on the ROP measurement.  However, see column 5 lines 31-44, wherein Hopwood disclose that the ROP setpoint may be selected through many methods known, and column 6 lines 40-52, wherein Hopwood disclose that a WOB controller compares a measured WOB input with a setpoint and the different is used by a controller to calculate a new input value, thus the WOB setpoint is based on the measurement.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined an ROP setpoint based on the measured ROP as this is a known way to determine a setpoint and is the way other setpoints are determined in Hopwood.
With respect to claim 8, Hopwood disclose a method comprising: commencing operation of a control system for controlling rate of penetration (ROP) by a drill bit of a drill string for drilling a wellbore (see column 5 lines 31-44) in a formation, wherein the operating control system: receives an ROP measurement (52) that depends on formation hardness and drilling parameters (see column 1 lines 29-49, wherein ROP depends on geological composition of the formation being drilled and WOB); determines an intermediate ROP setpoint (51), wherein the intermediate ROP is greater than the ROP measurement (see figure 6, 51 is greater than 52) and limited by one or more factors to reduce risk of drilling instability and/or large fluctuations in one or more of the drilling parameters (see column 5 lines 31-44, wherein ROP may be an estimated maximum for the formation the drill bit is expected to be drilling or a value selected based upon experience with similar formations in the same region and thus by selecting a maximum the risk of drilling instability would be reduced); determines an ROP command (55) based on the intermediate ROP setpoint; and transmits, wherein the ROP command to a drawworks (23), wherein the ROP command is indicative of an intended ROP for drilling the wellbore at an ROP greater than the measured ROP (see figure 6).  Hopwood is silent as to whether the ROP setpoint is based on the ROP measurement.  However, see column 5 lines 31-44, wherein Hopwood disclose that the ROP setpoint may be selected through many methods known, and column 6 lines 40-52, wherein Hopwood disclose that a WOB controller compares a measured WOB input with a setpoint and the different is used by a controller to calculate a new input value, thus the WOB setpoint is based on the measurement.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined an ROP setpoint based on the measured ROP as this is a known way to determine a setpoint and is the way other setpoints are determined in Hopwood.
With respect to claim 15, Hopwood disclose a computer program product comprising: a non-transitory, computer-readable medium comprising computer instructions executable by a processor (wherein based on the controller function it strongly suggests the controller has a non-transitory, computer-readable medium comprising computer instructions executable by a processor.  In the alternative, the prior art controller has a processor and a memory computer program code. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the controller to have a non-transitory, computer-readable medium comprising computer instructions executable by a processor to affect drill control) of a control system (see figure 2) communicatively connected with a drawworks (23) for raising and lowering a drill string in a wellbore in a formation, wherein the computer instructions, when executed by the processor, cause the control system to: receive a rate of penetration (ROP) measurement (52) that depends on formation hardness and drilling parameters (see column 1 lines 29-49, wherein ROP depends on geological composition of the formation being drilled and WOB); determine an intermediate ROP setpoint (51), wherein the intermediate ROP is greater than the ROP measurement (see figure 6) and limited by one or more factors to reduce risk of drilling instability and/or large fluctuations in one or more of the drilling parameters (see column 5 lines 31-44, wherein ROP may be an estimated maximum for the formation the drill bit is expected to be drilling or a value selected based upon experience with similar formations in the same region and thus by selecting a maximum the risk of drilling instability would be reduced); determine an ROP command (55) based on the intermediate ROP setpoint, and transmit, the ROP command to the drawworks, wherein the ROP command is indicative of an intended ROP for drilling the wellbore at an ROP greater than the measured ROP (see figure 6).  Hopwood is silent as to whether the ROP setpoint is based on the ROP measurement.  However, see column 5 lines 31-44, wherein Hopwood disclose that the ROP setpoint may be selected through many methods known, and column 6 lines 40-52, wherein Hopwood disclose that a WOB controller compares a measured WOB input with a setpoint and the different is used by a controller to calculate a new input value, thus the WOB setpoint is based on the measurement.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined an ROP setpoint based on the measured ROP as this is a known way to determine a setpoint an d is the way other setpoints are determined in Hopwood.
With respect to claims 2, 9, and 16, Hopwood disclose wherein the controller is operable to determine the intermediate ROP setpoint (see column 5 lines 31-44, wherein the ROP setpoint is the maximum ROP) by adding a step value to the ROP measurement (see figure 6, wherein the ROP setpoint is at 250 and the measured ROP is at 100, and thus a value of 150 was added).
With respect to claims 3, 10, and 17, Hopwood disclose wherein the controller is further operable to receive an ROP upper limit setpoint defined by rig personnel (see column 5 lines 21-44, defined as a maximum ROP), and wherein the step value comprises a percentage of the ROP upper limit setpoint (see column 5 lines 21-44, wherein the step value is 100% of, i.e. equal to, the upper limit setpoint).
With respect to claims 4, 11, and 18, Hopwood disclose wherein the controller is further operable to receive an ROP upper limit setpoint defined by rig personnel (see column 5 lines 21-44), and wherein the controller is operable to determine the intermediate ROP setpoint by: limiting the ROP measurement to the ROP upper limit setpoint (see column 5 lines 21-44); and adding a step value to the limited ROP measurement (see figure 6, wherein the ROP setpoint is at 250 and the measured ROP is at 100, and thus a value of 150 was added).
With respect to claims 5 and 12, Hopwood disclose wherein the controller is further operable to receive an ROP upper limit setpoint defined by rig personnel (see column 5 lines 21-44), and wherein the controller is operable to determine the intermediate ROP setpoint by: adding a step value to the ROP measurement to determine a first intermediate ROP setpoint (see figure 6, wherein the ROP setpoint is at 250 and the measured ROP is at 100, and thus a value of 150 was added).  Hopwood does not disclose limiting the first intermediate ROP setpoint between an acceleration limit and a deceleration limit to determine a second intermediate ROP setpoint; and limiting the second intermediate ROP setpoint with the ROP upper limit setpoint.  However, Hopwood discloses that the setpoint may be selected through one of many methods known to one of ordinary skill in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried acceleration and deceleration limits as these are one of a finite number of ways to determine a rate of penetration and a person of ordinary skill has good reason to purse the known options within his or her technical grasp.
With respect to claims 6, 13, and 19, Hopwood disclose wherein the controller is an ROP controller operable to: receive a normalized weight on bit (WOB) output (65) from a WOB controller (60); receive a normalized torque on bit (TOB) output (75) from a drilling torque controller (70); receive a normalized differential pressure (DeltaP) output (85) from a DeltaP controller (80); and determine the ROP command (55) based further on one or more of the normalized WOB output, the normalized TOB output, and the normalized DeltaP output (see figure 1).
With respect to claims 7, 14, and 20, Hopwood disclose wherein the controller is an ROP controller operable to: receive a normalized weight on bit (WOB) output (65) from a WOB controller (60); receive a normalized torque on bit (TOB) output (75) from a drilling torque controller (70); receive a normalized differential pressure (DeltaP) output (85) from a DeltaP controller (80); find a smallest one of the normalized WOB output, the normalized TOB output, and the normalized DeltaP output (wherein the normalized outputs are calculated and thus the smallest output is know); and determine the ROP command by taking a product of the intermediate ROP setpoint and the smallest one of the normalized WOB output, the normalized TOB output, and the normalized DeltaP output (see column 5 lines 45-59, wherein all values are multiplied, and thus the setpoint and smallest value are multiplied).
With respect to claim 13, Hopwood disclose wherein the operating control system also: receives a normalized weight on bit (WOB) output (65) from a WOB controller (60); receives a normalized torque on bit (TOB) output (75) from a drilling torque controller (70); receives a normalized differential pressure (DeltaP) output (80) from a DeltaP controller; and determines the ROP command further based on one or more of the normalized WOB output, the normalized TOB output, and the normalized DeltaP output (see figure 1).

Response to Arguments
5.	Applicant's arguments filed 10/6/22 have been fully considered but they are not persuasive. 
With respect to the rejection of claims 15-20 under 112, the amendments have overcome the rejection and it has been withdrawn.
With respect to the rejection of claims 1-20 under 101, Applicant’s amendments have overcome the rejections and thus the rejections have been withdrawn.
With respect to claims 1, 8, and 15, the Applicant has amended the claims and notes that “Fig. 4 and Fig. 7 of Hopwood refers to ‘RopSp’ as the rate of penetration setpoint 51; whereas, the instant applications refers to ‘RopSp01’ (ref. 402), ‘RopSp2’ (ref. 404) and ‘IntRopSp’ (ref. 406), which are shown in the example of Fig. 7 of the instant application…”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ‘RopSp01’ (ref. 402), ‘RopSp2’ (ref. 404) and ‘IntRopSp’ (ref. 406)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In particular, only an intermediate setpoint is claimed, but the claim does not define multiple setpoints and provides no frame of reference for what it is intermediate or relative to.  Thus, the RopSp of Hopwood still reads on the claims as noted above.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672